Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
Status of the claims
Claims 1, 17 is/are amended and claims 10, 11 are canceled.  Currently claims 1-9, 12-17 are pending in this application and claims 2, 3, 5, 6, 12, 13 are withdrawn.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1, 7, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai (20150251179) in view of Herz (20130068325) further in view of Hirata et al (20170058882), Christenson (20110125137) and Nakajima et al (20080101992).
Regarding claim(s) 1 and 7, Asai, (Fig. 12), discloses a fluid system, comprising: a fluid active region (pump region) comprising: at least one fluid-guiding unit 43c,43d enabled to transport fluid; and at least one outlet aperture (outlet of 43c,43d) through which the fluid is discharged out; a fluid channel (branch pipes to 45i,45j)  in communication with the at least one outlet aperture of the fluid active region, the fluid channel comprising plural branch channels for splitting the fluid discharged from the fluid active region to achieve a required amount of the fluid to be transported; a convergence chamber 44d in fluid communication with the fluid channel for allowing the fluid to be accumulated in the convergence chamber; a plurality of valves 45i,45j each of which is disposed in the corresponding branch channel, wherein the fluid transported through the corresponding branch channel is controlled by an open/closed state of the valve disposed therein.  
Asai fails to disclose the valve as a piezoelectric valve. Herz, (Fig. 4), teaches a valve comprising: a base 120 comprising a first passage 424 and a second passage 425 separated from each other, wherein a cavity 422 is concavely formed on a top surface of the base 120, and the cavity comprises a first outlet (upstream portion of 425) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Asai with a piezoelectric actuated valve with abovementioned structural details as taught by Herz as an art-recognized functionally equivalent substitute actuation mechanism yielding predictable results of selective valve control. In the valve of Asai as such modified, the first passage and the second passage would in communication with the corresponding branch channel since the valves are inline valves.
Asai fails to disclose the plural fluid-guiding units in form of piezoelectric pumps.  Hirata (Fig 1-5B) teaches a fluid guiding unit in form of piezoelectric pump (abstract) including an inlet plate 11, a substrate 12, a resonance plate 13 (resonating portion 57 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Asai as modified with pump formed as piezoelectric pump including an inlet plate, a substrate, a resonance plate, an actuating plate, a piezoelectric element and an outlet plate stacked sequentially as taught by Hirata as an art-recognized functionally equivalent substitute pumping mechanism yielding predictable results of pressurized fluid transport.
Asai as modified fails to disclose the valves controlled by a single valve controller.  Christenson (Fig 7) teaches a fluidic device with pump 120 and valves 130,170 controlled by a combined controller 180.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Asai as modified with valves/pumps controlled by a combined valve controller as taught by Christenson in order to provide integrated control for improved coordination.
Asai as modified discloses a microfluidic system but fails to disclose the fluid active region, the fluid channel, the convergence chamber, the plurality of valves and the controller packaged in a system-in-package manner on a substrate as an integrated structure.  Nakajima (Para 3) teaches integrating a fluidic system with fluidic devices, electronic controller and flow paths on a single chip (substrate) which would form a combined system-in-package device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Asai as modified with fluidic devices, electronic controller and flow paths integrated on a single substrate as a combined system-in-package device as taught by Nakajima in order to provide a compact system.
Regarding the term “produced by an integrated process”, the patentability of a product does not depend on its method of production If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (MPEP 2113).
As the claim 15, Asai as modified (as shown in Herz) the stopping part 116 is a flat plate structure.
As the claim 16, Asai as modified (as shown in Herz) fails to disclose the stopping part 116 as a mushroom shape.  However, Official Notice (now considered Applicant admitted prior art) is taken that forming valve sealing portion as a mushroom shape, for the purpose of improved sealing are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form valve sealing portion as a mushroom shape in the device of Asai as modified for the purpose of improved sealing as is widely known and notoriously old in the art.
As to claim 17, Asai, (Fig. 12), discloses a fluid system, comprising: a fluid system comprising: at least one fluid active region (pump region) comprising: at least one fluid-guiding unit 43c,43d enabled to transport fluid; and at least one outlet aperture 
Asai fails to disclose the valve as a piezoelectric valve. Herz, (Fig. 4), teaches a valve comprising: a base 120 comprising a first passage 424 and a second passage 425 separated from each other, wherein a cavity 422 is concavely formed on a top surface of the base 120, and the cavity comprises a first outlet (upstream portion of 425) in communication with the first passage and a second outlet 125 in communication with the second passage 424; a piezoelectric actuator comprising: a carrier plate 430 covering and closing the cavity 422; and a piezoelectric ceramic plate 452,454 attached on a first surface of the carrier plate; and a linking bar 416 having a first end and a second end, the first end of the linking bar 416 being connected to a second surface of the carrier plate, the linking bar 416 being inserted into the second outlet 125 and movable within the second outlet, wherein a stopping part 116 is formed at the second end of the linking bar and has a cross section area with a diameter larger than a diameter of the second outlet 125 for closing the second outlet, wherein when the piezoelectric actuator is enabled, the carrier plate is driven to move, and the stopping 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Asai with a piezoelectric actuated valve with abovementioned structural details as taught by Herz as an art-recognized functionally equivalent substitute actuation mechanism yielding predictable results of selective valve control. In the valve of Asai as such modified, the first passage and the second passage would in communication with the corresponding branch channel since the valves are inline valves.
Asai fails to disclose the plural fluid-guiding units in form of piezoelectric pumps.  Hirata (Fig 1-5B) teaches a fluid guiding unit in form of piezoelectric pump (abstract) including an inlet plate 11, a substrate 12, a resonance plate 13 (resonating portion 57 shown in Fig 5B), an actuating plate 15 (actuation shown in Fig 5A), a piezoelectric element 16 and an outlet plate 20, stacked on each other sequentially.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Asai as modified with pumps formed as piezoelectric pumps including an inlet plate, a substrate, a resonance plate, an actuating plate, a piezoelectric element and an outlet plate stacked sequentially as taught by Hirata as an art-recognized functionally equivalent substitute pumping mechanism yielding predictable results of pressurized fluid transport.
Asai as modified fails to disclose the valves controlled by a single valve controller.  Christenson (Fig 7) teaches a fluidic device with pump 120 and valves 130,170 controlled by a combined controller 180.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Asai as modified with valves/pumps controlled by a combined valve controller as taught by Christenson in order to provide integrated control for improved coordination.
Asai as modified discloses a microfluidic system but fails to disclose the fluid active region, the fluid channel, the convergence chamber, the plurality of valves and the controller packaged in a system-in-package manner on a substrate as an integrated structure.  Nakajima (Para 3) teaches integrating a fluidic system with fluidic devices, electronic controller and flow paths on a single chip (substrate) which would form a combined system-in-package device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Asai as modified with fluidic devices, electronic controller and flow paths integrated on a single substrate as a combined system-in-package device as taught by Nakajima in order to provide a compact system.
Regarding the term “produced by an integrated process”, the patentability of a product does not depend on its method of production If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (MPEP 2113).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai (20150251179) in view of Herz (20130068325), Hirata et al (20170058882), Christenson (20110125137) and Nakajima et al (20080101992) further in view of Shelnutt et al (20130333564).
Asai as modified fails to disclose the plural fluid-guiding piezoelectric pumps connected with each other in a serial-and-parallel arrangement to transport the fluid.  Shelnutt (Fig 11) teaches a fluid pumping unit form of piezoelectric pumps 1104-1108 connected with each other in a serial-and-parallel arrangement to transport the fluid.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Asai as modified with pumps connected with each other in a serial-and-parallel arrangement to transport the fluid as taught by Shelnutt in order to provide redundancy and wider range of pressure increase selection across pumping device.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai (20150251179) in view of Herz (20130068325), Hirata et al (20170058882), Christenson (20110125137) and Nakajima et al (20080101992) further in view of Barbera-Guillem (20090202400).
Asai as modified fail to disclose length and widths of channels preset according to required flow.  Barbera-Guillem (Para 19) teaches selecting dimensions of fluidic channels according to required flow.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by .
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai (20150251179) in view of Herz (20130068325), Hirata et al (20170058882), Christenson (20110125137) and Nakajima et al (20080101992) further in view of Maier (20140061517).
Asai as modified discloses the valves 45i and 45j with branch channels in parallel but fail to disclose the plural valves/branch channels in a serial-and-parallel arrangement.  Maeir (Fig 2) teaches a valve system 20 with  valves/branch channels connected with each other in a serial-and-parallel arrangement for redundancy (Para 37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Asai as modified with valves/branch channels connected with each other in a serial-and-parallel arrangement for redundancy as taught by Maier in order to provide redundancy.
Response to Arguments
Applicant's amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims. Christenson is cited to show incorporation of controller controlling plurality of valves and Nakajima is cited to show fluidic and electronic control components on a single layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753